Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Acknowledgement is made of Applicant’s election of the following combination: 5-aminolevulinic acid (a compound of Formula (I) wherein R1 = R2 = H) and OcTMAB (a dynamin inhibitor; Formula (II); instant Claim 14) (structures shown below).

    PNG
    media_image1.png
    146
    501
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    113
    236
    media_image2.png
    Greyscale

   OctMAB				    5-aminolevulinic acid
Acknowledgement is made of Applicant's remarks and amendments in the response filed 07/14/2022.  Acknowledgement is made of the amendment to independent Claim 9, further limiting the claim to 5-ALA. 

Priority
This application, 16/491,253, filed 09/05/2019 is a 371 (national stage entry) of PCT/JP2018/015363, International Filing Date: 04/12/2018 claims foreign priority to JP 2017-082167, filed 04/18/2017.


Status of Claims
Claims 9 -11 and 14 are currently pending and under examination in the instant office action. Claims 1-8, 12-13, and 15 are canceled. 

 Action Summary
Claims 9-11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Wakui et al., J Cancer Res Clin Oncol (2010) 136:1143–1150 in view of Joshi et al. disclose in
Molecular Cancer Therapeutics 9(7); 1995 – 2006 (2010) are withdrawn in light the amendment to claim 9 (adding the elected 5-aminolevulinic acid and salt thereof and deleting the other compounds.) 

Affidavit
The Declaration by Takuya Ishii under 37 CFR 1.132 filed 12/13/2021 is insufficient to overcome the rejection of claims 9-11 and 14. The Declaration as depicted in Figures 1 and 2 argues that the final concentrations of 5-ALA and OcTMAB™ were 0, 111, 333, 1000 μM (5-ALA) and 4 μM (OcTMAB™) in prostate cancer cell, breast cancer cell, colorectal cancer cell, and gastric cancer cell results in an increased in intracellular PpIX accumulation when OcTMAB™ was combined with 5-ALA was thought to be due to the inhibition of PpIX extracellular efflux. 
	In response, The Declarant’ s argument is not persuasive. It may well be true that Figs. 1 and 2 provide evidence that 5-ALA and OcTMAB™ were 111 µM, 333 µM, 1000 μM (5-ALA) and 4 μM (OcTMAB™) in prostate cancer cell, breast cancer cell, colorectal cancer cell, and gastric cancer cell results in an increased in intracellular PpIX accumulation when OcTMAB™ was combined with 5-ALA was thought to be due to the inhibition of PpIX extracellular efflux. However, the asserted unexpected results are not commensurate in scope with the claim. Specifically, claim 9 broadly recites a genus of cells, a genus of amount of 5-ALA, a genus of amount of OcTMAB™ and a broad genus of dynamin inhibitor. The amount of 111 µM, 333 µM, 1000 μM (5-ALA) and 4 μM (OcTMAB™), and prostate cancer cell, breast cancer cell, colorectal cancer cell, and gastric cancer cell that give rise to the increasing amount of PpIX accumulated in cells for potentiating photodynamic reaction in photodynamic therapy or photodynamic diagnosis are not in the claimed. Therefore, the asserted unexpected results are not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

			New Rejection necessitude by claim amendment
Claim rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 -11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hatakeyama et al. disclose in Oncology Reports 29, 911 – 916 (2013), in view of Joshi et al. disclose in Molecular Cancer Therapeutics 9(7); 1995 – 2006 (2010).
Hatakeyama teaches 5-aminolevulinic acid (ALA, the elected compound of Formula (I); amended instant Claim 9)-mediated photodynamic therapy (PDT) (ALA-PDT) is a highly selective treatment for malignant cells and that ALA-PDT has the potential to develop into a novel therapeutic strategy for various types of cancer.  Hatakeyama teaches the anti-tumor effect of ALA-PDT using various light emitting diodes (LEDs) in human colon cancer cells (HT-29 cell line) in vitro and in vivo (CRC-bearing mouse model, 250 mg/kg, ALA; taken to be an effective amount) (Abstract, Figure 5B).  Hatakeyama teaches ALA-PDT using LEDs is effective and useful in the treatment of colorectal cancer (CRC) cells and could be a novel treatment modality for CRC (Abstract).
Hatakeyama does not teach a method for treating colorectal cancer comprising administering the elected dynamin inhibitor OctMAB.
Joshi teaches the elected dynamin inhibitor OctMAB (within the class of compounds known as MitMABs) inhibits cell proliferation in human cancer cells (Title, Figure 1; instant Claim 14).  Joshi teaches the MiTMABs are novel inhibitors of dynamin GTPase activity with a broad range of IC50 values (i.e. effective amounts). Joshi teaches the MiTMABs inhibit dynamin GTPase activity in vitro by disrupting the PH (pleckstrin homology) domain-phospholipid interaction (page 1996; instant Claim 13).  Joshi teaches OctMAB is one of the most potent MiTMAB dynamin inhibitor compounds (Table 1) and prevents the growth of a wide range of human cancer cells (Table 2) with A431, HeLa, and HT29 (human colorectal cancer) cells being the most sensitive to the dynamin inhibitors (page 1999 and Figure 1).
Joshi teaches MiTMABs are potent inhibitors of cancer cell growth and have minimal effect on nontumorigenic fibroblast cells, thus exhibiting toxicity and antiproliferative properties that preferentially target cancer cells. Joshi teaches dynamin inhibition (specifically dynII) may be a novel target for pharmacologic intervention for the treatment of cancer, wherein the compound not only inhibit cell proliferation but also induce tumor cell death, with the potential of causing tumor regression (Abstract, page 2005).
Joshi does not teach a method of treating colorectal cancer using photodynamic therapy.  
However, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a combination of 5-aminolevulinic acid (ALA, the elected compound of Formula (I) with PDT, Hatakeyama) with the dynamin inhibitor compound OctMAB (Joshi) to treat colon cancer as both are known in the prior art to be effective in treating human colon cells/tumors.   See: MPEP 2144.06: “It is prima facie obvious to combine two compositions (5-aminolevulinic acid/PDT and OctMAB) each of which is taught by the prior art to be useful for the same purpose (treating colon cancer), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The combination of Hatakeyama and Joshi are silent with respect to the administration regimen of ALA and OctMAB; i.e. concurrently, or, administering ALA prior to or after OctMAB (instant Claims 10 and 11).
However, the sequence of administration of the elected compound of Formula (I) (ALA) and the elected dynamin inhibitor (OctMAB) as recited in instant claims are amenable to the type of analysis set forth in MPE 2144.04 (IV): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant method claims, one of ordinary skill in the art would have a reasonable expectation that administering ALA and OctMAB, concurrently or in any sequence would result in the same outcome of killing a cancer cell; absent a showing of a surprising or unexpected result.  It is noted that the language “prior to or after” does not limit the administration regimen to any specific time period and allows for administering one compound immediately before or immediately after the other compound.
Hatakeyama and Joshi are silent with respect to the language “potentiating photodynamic reaction” or “increasing the amount of protoporphyrin IX (PpIX) accumulated in cells”, the latter being the functional outcome recited in the preamble of amended Claim 9.  However, because Hatakeyama in combination with Joshi render obvious the steps of administering the combination of ALA (in photodynamic therapy; Hatakeyama) and the OctMAB of Joshi (the elected compound of Formula (I) and the elected dynamin inhibitor) in order to treat a subject having colorectal cancer, any functional outcomes that accrue from said steps would naturally flow from administering said combination to said subjects, absent specific evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case, the burden is properly shifted to Applicant to demonstrate with objective evidence that administering the combination of ALA (in photodynamic therapy; Hatakeyama) and the OctMAB of Joshi, in order to treat a patient having colorectal cancer, does not potentiate photodynamic reaction or increase the amount of protoporphyrin IX (PpIX) accumulated in cells. 
Applicant’s argument and Response to Arguments
Applicant’s argument in the remarks dated 07/14/2022 is not persuasive for the same reason discussed in the Affidavit Section above. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628